***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     BARRY PRINGLE v. NORMAN PATTIS ET AL.
                  (AC 44830)
                     Prescott, Clark and DiPentima, Js.

                                   Syllabus

The self-represented plaintiff, who was incarcerated following his convic-
   tion, on pleas of guilty, of various criminal charges including attempted
   murder, sought damages for, inter alia, the alleged legal malpractice of
   the defendants, attorneys who represented the plaintiff with respect to
   his criminal convictions. The plaintiff claimed that he suffered monetary
   damages as a result of the defendants’ representation, alleging that,
   after entering into flat fee agreements for their services, the defendants
   demanded additional funds to continue their representation and that
   one of the defendants executed asset forfeiture agreements relating to
   approximately $17,000 that the state had seized from the plaintiff, with-
   out the plaintiff’s knowledge or consent and after the applicable statutory
   (§§ 54-36h (b) and 54-36p (b)) period for the seizures had ended. The
   plaintiff also claimed that the defendants had pressured him into plead-
   ing guilty to the charges against him, even though he was not competent
   to do so at the time as a result of emotional distress caused by his
   mother’s recent death. The trial court granted the defendants’ motion
   to dismiss, concluding that it was without subject matter jurisdiction
   due to the exoneration rule, which required the plaintiff to demonstrate
   that his underlying convictions had been invalidated prior to proceeding
   with his legal malpractice claims. On the plaintiff’s appeal to this court,
   held that the trial court improperly dismissed the plaintiff’s claims relat-
   ing to the fee dispute and the forfeiture agreements but properly dis-
   missed, for lack of subject matter jurisdiction, the plaintiff’s legal mal-
   practice claim as to the actions of the defendants in allegedly pressuring
   him to enter guilty pleas with respect to the charges against him: contrary
   to the plaintiff’s claim, Connecticut courts have adopted and applied the
   exoneration rule to bar civil claims that necessarily imply the invalidity
   of an underlying conviction, however, such rule does not bar civil claims
   that do not challenge the validity of an underlying conviction; moreover,
   the plaintiff’s claims relating to the fee dispute and the forfeiture agree-
   ments were entirely collateral to, and did not seek to attack, the plaintiff’s
   guilty pleas and convictions, as his fee dispute claims challenged only
   the fees that the defendants charged for their representation and his
   forfeiture agreement claims did not allege that the forfeiture agreements
   were a component of his criminal sentence but, rather, asserted only
   that, at the time the agreements were executed, it was too late for the
   state to seek the forfeiture of his seized assets pursuant to §§ 54-36h
   (b) and 54-36p (b); furthermore, the plaintiff’s legal malpractice claim
   as to the actions of the defendants in improperly pressuring him to
   enter into his guilty pleas did constitute a collateral attack on his guilty
   pleas and convictions and created a risk of inconsistent judgments;
   accordingly, the plaintiff’s claims relating to the fee dispute and the
   forfeiture agreements were ripe and were not barred by the exoneration
   rule, however, his claim relating to the improper pressure the defendants
   allegedly exerted against him with respect to his guilty pleas was not
   ripe and was barred by the exoneration rule.
                     (One judge concurring separately)
             Argued March 8—officially released May 31, 2022

                             Procedural History

  Action to recover damages for, inter alia, legal mal-
practice, and for other relief, brought to the Superior
Court in the judicial district of New Haven, where the
court, Abrams, J., granted the defendants’ motion to
dismiss and rendered judgment thereon, from which
the plaintiff appealed to this court. Reversed in part;
further proceedings.
   Barry Pringle, self-represented, the appellant (plain-
tiff).
  Cameron L. Atkinson, with whom, on the brief, was
Earl Austin Voss, for the appellees (defendants).
                          Opinion

   DiPENTIMA, J. The self-represented plaintiff, Barry
Pringle, appeals1 from the judgment of the trial court
granting the motion to dismiss filed by the defendants,
Norman Pattis, Frederick M. O’Brien and Daniel M.
Erwin.2 On appeal, the plaintiff claims that the court
improperly dismissed his complaint for lack of subject
matter jurisdiction on the basis of the exoneration rule,
which generally provides that a legal malpractice claim
is not ripe for adjudication unless the plaintiff can dem-
onstrate that the relevant underlying conviction has
been invalidated. We reverse in part the judgment of
the trial court.
  The following facts, as alleged in the complaint or
as otherwise undisputed in the record, and procedural
history are relevant to this appeal. Between February,
2014, and February, 2015, the plaintiff was arraigned
on myriad charges, including promoting prostitution,
possession of narcotics with intent to sell, sale of nar-
cotics and attempted murder. In connection therewith,
the state seized and/or froze approximately $17,000 of
the plaintiff’s assets. In February, 2015, the plaintiff
retained the defendants, of the law firm Pattis & Smith,
to represent him in connection with his pending crimi-
nal charges and the related asset seizure.3
   On February 5, 2016, the plaintiff pleaded guilty to
charges of the sale of certain illegal drugs in violation of
General Statutes (Rev. to 2013) § 21a-278 (b), tampering
with a witness in violation of General Statutes (Rev. to
2015) § 53a-151, assault in the first degree in violation
of General Statutes § 53a-59, promoting prostitution in
the second degree in violation of General Statutes (Rev.
to 2013) § 53a-87 and possession of narcotics with the
intent to sell in violation of General Statutes (Rev. to
2013) § 21a-277 (a). The court canvassed the plaintiff,
accepted his pleas and sentenced the plaintiff to a total
effective sentence of ten years of imprisonment fol-
lowed by ten years of special parole.
   The plaintiff subsequently made several challenges
seeking to invalidate his guilty pleas, none of which
has been successful. On March 11, 2016, the plaintiff
filed a motion to vacate his guilty pleas on the grounds
that they were involuntary and entered under duress
because of the recent death of his mother; that motion
was denied. On April 6, 2017, the plaintiff filed a petition
for a writ of habeas corpus alleging that the defendants
provided him ineffective assistance of counsel in con-
nection with his guilty pleas and that his guilty pleas
were not voluntary. The plaintiff’s habeas corpus peti-
tion remains pending. See Pringle v. Commissioner of
Correction, Superior Court, judicial district of Tolland,
Docket No. CV-XX-XXXXXXX-S. Accordingly, despite his
attempts,4 the plaintiff’s convictions remain valid.
  On January 28, 2019, the plaintiff commenced the
underlying civil action against the defendants by way
of a two count complaint. The crux of the plaintiff’s
complaint is that the defendants’ representation of the
plaintiff in the criminal and forfeiture proceedings
caused the plaintiff to suffer monetary damages. The
complaint specifically alleges the following: the plaintiff
entered into an oral contract with Pattis, whereby Pattis
agreed to represent him as to the prostitution, drugs
and asset forfeiture matters for the flat fee of $10,000
and as to the attempted murder charge for the flat fee
of $25,000; Pattis later orally demanded an additional
$20,000 for his representation with respect to the
attempted murder charge; and the plaintiff paid the
defendants a total sum of $45,000.
   As to the forfeiture proceedings, the complaint
alleges that O’Brien signed three forfeiture agreements
as to the approximately $17,000 of assets that the state
had seized from the plaintiff; that the plaintiff was not
consulted about these forfeiture agreements and that
they were executed without his consent; and that these
agreements failed to include $1800 of ‘‘unaccounted for’’
assets that were seized in relation to his prostitution
charges.
   As to the events leading to his guilty pleas, the com-
plaint alleges the following: because the plaintiff’s
mother unexpectedly died on the eve of the trial set
for his ‘‘drug charges,’’ and because he was arrested
for tampering with a witness on the day after her burial,
he experienced intense grief and psychological trauma,
becoming severely depressed; Pattis demanded the out-
standing balance of $10,000 prior to the trial of the
attempted murder charge and withdrew the plaintiff’s
request for a speedy trial when he learned of the plain-
tiff’s inability to pay; and the defendants pressured the
plaintiff into pleading guilty to ‘‘various charges’’ in
exchange for a total effective sentence of ten years of
incarceration with ten years of special parole, resulting
in his entering guilty pleas on February 5, 2016, despite
the fact that he was not competent, given the recent
death of his mother and the pressure applied on him
by the defendants.
  On the basis of these factual allegations, the plaintiff
purported to make a variety of legal claims in his com-
plaint. Count one of the complaint is titled ‘‘Breach of
Contract; Legal Malpractice; Breach of Fiduciary Duty;
Fraud; Fraudulent Misrepresentation.’’ Count two of
the complaint is titled ‘‘Negligent Infliction of Emotional
Distress; Intentional Infliction of Emotional Distress.’’
The complaint concludes with a demand for specific
amounts of money damages from the defendants.
   On April 22, 2019, the defendants moved to dismiss
the plaintiff’s entire complaint for lack of subject matter
jurisdiction on the ground that it is barred by the exoner-
ation rule. The defendants argued that the exoneration
rule bars the plaintiff’s complaint because it challenges
his criminal convictions that remain valid and, there-
fore, his action is not ripe. On May 10, 2019, the plaintiff
filed a memorandum of law in opposition, arguing that
Connecticut courts have neither adopted nor rejected
the exoneration rule and, alternatively, that his com-
plaint contains colorable claims that the court should
address.
  On September 11, 2019, the court, after oral argument,
granted the defendants’ motion to dismiss. The court
concluded that ‘‘[t]he issue in this case is whether the
court is without [subject matter] jurisdiction based on
the ‘exoneration rule.’ While both parties maintain that
the rule has not been adopted at the appellate level in
Connecticut, this court is of the opinion that it was
adopted in the case of Taylor v. Wallace, 184 Conn.
App. 43, 52, 194 A.3d 343 (2018), and, as a result, the
motion to dismiss is granted.’’ This appeal followed.
  On appeal, the plaintiff claims that the court improp-
erly dismissed his entire complaint on the ground of
the exoneration rule. The plaintiff makes two primary
arguments in support of his claim. First, he argues that
Connecticut courts have not adopted the exoneration
rule. Second, he argues, alternatively, that the court
improperly applied the exoneration rule to dismiss all
of the claims in his complaint.
   We begin with the applicable legal principles and
standard of review. ‘‘A motion to dismiss tests, inter
alia, whether, on the face of the record, the court is
without jurisdiction. . . . [O]ur review of the court’s
ultimate legal conclusion and resulting [determination]
of the motion to dismiss will be de novo. . . . When
a . . . court decides a jurisdictional question raised
by a pretrial motion to dismiss, it must consider the
allegations of the complaint in their most favorable
light. . . . In this regard, a court must take the facts
to be those alleged in the complaint, including those
facts necessarily implied from the allegations, constru-
ing them in a manner most favorable to the pleader.’’
(Internal quotation marks omitted.) Tremont Public
Advisors, LLC v. Connecticut Resources Recovery
Authority, 333 Conn. 672, 688, 217 A.3d 953 (2019).
Our interpretation of the plaintiff’s complaint also is a
question of law subject to plenary review, and ‘‘we are
not bound by the label affixed’’ by the plaintiff to his
claims. BNY Western Trust v. Roman, 295 Conn. 194,
210, 990 A.2d 853 (2010). Consistent with our policy of
leniency to self-represented litigants, we construe the
plaintiff’s complaint ‘‘ ‘broadly and realistically, rather
than narrowly and technically.’ ’’ Santana v. Commis-
sioner of Correction, 208 Conn. App. 460, 465, 264 A.3d
1056 (2021), cert. denied, 340 Conn. 920, 267 A.3d
857 (2022).
  ‘‘[J]usticiability comprises several related doctrines,
namely, standing, ripeness, mootness and the political
question doctrine, that implicate a court’s subject mat-
ter jurisdiction and its competency to adjudicate a par-
ticular matter. . . . A case that is nonjusticiable must
be dismissed for lack of subject matter jurisdiction.
. . . [T]he rationale behind the ripeness requirement is
to prevent the courts, through avoidance of premature
adjudication, from entangling themselves in abstract
disagreements . . . . Accordingly, in determining
whether a case is ripe, a trial court must be satisfied
that the case before [it] does not present a hypothetical
injury or a claim contingent upon some event that has
not and indeed may never transpire.’’ (Emphasis omit-
ted; internal quotation marks omitted.) Francis v.
Board of Pardons & Paroles, 338 Conn. 347, 358–59,
258 A.3d 71 (2021). ‘‘[I]n determining whether a court
has subject matter jurisdiction, every presumption
favoring jurisdiction should be indulged.’’ (Internal quo-
tation marks omitted.) Dorry v. Garden, 313 Conn. 516,
521, 98 A.3d 55 (2014).
    Generally, the exoneration rule provides that ‘‘a legal
malpractice claim is not ripe for adjudication unless the
plaintiff can demonstrate that the relevant underlying
conviction has been invalidated.’’ Green v. Paz, 211
Conn. App. 152, 153, 271 A.3d 1138 (2022). Accordingly,
‘‘if success in a tort action would necessarily imply the
invalidity of a conviction, the action is to be dismissed
unless the underlying conviction has been invalidated.’’
Taylor v. Wallace, supra, 184 Conn. App. 51. Contrary
to the plaintiff’s first argument, ‘‘this court repeatedly
has applied the exoneration rule . . . .’’ Green v. Paz,
supra, 155.5
   In Taylor, this court concluded that the legal malprac-
tice action brought by the plaintiff, David Taylor, was
unripe on the basis of the exoneration rule. Taylor v.
Wallace, supra, 184 Conn. App. 47–52. Taylor, serving
a sentence pursuant to a valid conviction, filed a com-
plaint alleging, among other things, that his prior habeas
attorney provided him with deficient representation.
Id., 45–46. This court rejected Taylor’s argument ‘‘that
he is not attacking the conviction, but is merely seeking
monetary damages,’’ and held that, ‘‘[t]o prove his mal-
practice action, [Taylor] presumably would have to
prove that he would not have sustained the injury had
professional negligence not occurred. Thus, a success-
ful result in this case would necessarily imply that the
conviction was improper.’’ Id., 52 n.5. This court con-
cluded that Taylor’s action was not ripe because Taylor
‘‘has been convicted and that conviction has withstood
a number of attacks. For so long as the conviction
stands, an action collaterally attacking the conviction
may not be maintained.’’ (Footnote omitted.) Id., 52.
  Next, in Dressler v. Riccio, 205 Conn. App. 533, 534–
35, 259 A.3d 14 (2021), this court concluded that the
exoneration rule barred the plaintiff’s complaint. The
plaintiff, Lawrence Dressler, filed a complaint asserting
legal malpractice and breach of fiduciary duty claims,
alleging that his prior criminal trial counsel’s faulty
representation caused him to incur, as part of his sen-
tence, an order to pay $403,450.75 as restitution. Id.,
535. This court concluded that Dressler’s claims were
not ripe pursuant to the exoneration rule because, ‘‘[t]o
succeed on these claims, the plaintiff would have to
demonstrate that the defendant’s alleged conduct led
to the imposition of an erroneous restitution order by
the federal sentencing court, which would necessarily
undermine the validity of his sentence. Such a collateral
attack on the plaintiff’s sentence is not permissible. In
short, as long as the plaintiff’s sentence stands, his tort
claims are not ripe for review.’’ Id., 552.
   Thereafter, in Cooke v. Williams, 206 Conn. App. 151,
165, 177, 259 A.3d 1211, cert. denied, 339 Conn. 919,
262 A.3d 136 (2021), cert. denied,       U.S. ,       S. Ct.
   ,    L. Ed. 2d       (2022), this court concluded that
the exoneration rule barred only some of the claims
made in the complaint. The plaintiff, Ian T. Cooke, serv-
ing a sentence pursuant to a valid conviction, filed a
complaint against his prior habeas attorneys, alleging
claims for legal malpractice, negligence, fraud, breach
of the covenant of good faith and fair dealing and breach
of contract. Id., 153–54. ‘‘The gravamen of [Cooke’s]
claims was that the defendants neglected to prosecute
his actions fully and properly and that they fraudulently
billed him for the work performed.’’ Id., 154. This court
held that Cooke’s legal malpractice claim was not ripe
because it was a ‘‘collateral attack on his underlying
conviction that has not been invalidated either on direct
appeal . . . or through habeas proceedings.’’ (Citation
omitted.) Id., 162–63. Conversely, this court held that
Cooke’s fraud claim was ripe and not barred by the
exoneration rule because ‘‘some of the allegations made
in support of his fraud claim are significantly distinct
from his legal malpractice claim allegations because, if
successful, they would not demonstrate the invalidity of
his underlying conviction.’’ Id., 166. Relying on Cooke’s
allegations that his habeas attorneys ‘‘overcharged for
their work by misrepresenting their standard rate for
habeas clients, inflated or padded the hours worked on
matters in connection with their representation of the
plaintiff, or charged the plaintiff for work they did not
perform’’; id., 176; this court concluded that ‘‘the allega-
tions that the plaintiff makes in support of his fraud
claim that merely constitute a fee dispute and that do
not implicate the validity of his underlying conviction
are not controlled by Taylor, and that dismissal of his
fraud claim was unwarranted.’’ Id., 177.
  Most recently, in Green v. Paz, supra, 211 Conn. App.
155, this court held that the civil action filed by the
validly convicted plaintiff, Courtney Green, against his
former habeas counsel was barred by the exoneration
rule. Green’s complaint asserted ‘‘three counts sound-
ing in legal malpractice against [his former habeas coun-
sel] stemming from their representation of the plaintiff
in the habeas appeal.’’ Id., 154. This court concluded
that ‘‘the application of the exoneration rule to the
plaintiff’s claims does not warrant expansive discus-
sion, as our adoption of the exoneration rule remains
good law, and it is undisputed that the plaintiff’s convic-
tion, which the plaintiff’s legal malpractice claims col-
laterally attack, presently remains valid. Thus, applying
the holding of Taylor, as well as its progeny, we con-
clude that the trial court properly dismissed the plain-
tiff’s legal malpractice action for lack of subject matter
jurisdiction.’’ Id., 155.
   In short, the exoneration rule bars civil claims that
necessarily imply the invalidity of an underlying convic-
tion; however, the exoneration rule does not bar civil
claims that do not challenge the validity of an underlying
conviction. Consequently, we turn to the claims con-
tained within the plaintiff’s complaint in the present
case to determine whether they seek to invalidate his
guilty pleas and resultant convictions and, thus, are
barred as unripe by the exoneration rule.
   Although the complaint contains two counts and the
plaintiff attaches many talismanic labels to his claims,
we read the complaint to assert four separate claims.6
First, the plaintiff claims that Pattis’ demand of an addi-
tional $20,000 to represent him on the attempted murder
charge breached the parties’ oral contract whereby they
agreed to a fixed sum of $25,000. Second, the plaintiff
claims that the defendants engaged in fraud when they
charged and collected an unreasonable fee because he
had paid Pattis $35,000 to represent him on the attempted
murder charge despite the fact that this charge never
proceeded to trial. Third, the plaintiff claims that O’Brien
engaged in legal malpractice, breached his fiduciary
duties, and breached the oral retainer agreement by
executing the forfeiture agreements without the plain-
tiff’s consent and after the time frame for the state to
commence a civil action in equity to obtain the forfei-
ture of such assets pursuant to General Statutes §§ 54-
36h (b) and 54-36p (b). Fourth, the plaintiff asserts a
broad claim that the defendants engaged in legal mal-
practice, breached their fiduciary duties, and caused
him to suffer emotional distress by improperly pressur-
ing him to enter into guilty pleas. Guided by Taylor,
Dressler, Cooke, and Green, we conclude that the exon-
eration rule bars only the plaintiff’s fourth claim.
   Neither the plaintiff’s first nor second claim impli-
cates the validity of his convictions because each claim
simply challenges the fees that the defendants charged
the plaintiff for their representation. The fee dispute
between the plaintiff and the defendants is entirely col-
lateral to the plaintiff’s guilty pleas and convictions.
The plaintiff need not invalidate his pleas nor his convic-
tions to prevail on his fee dispute claims. The question
as to whether the plaintiff is entitled to damages as a
result of the defendants’ demand for additional fees has
nothing to do with his criminal convictions. Indeed, this
type of fee dispute is markedly similar to the claim that
survived the exoneration rule in Cooke. See Cooke v.
Williams, supra, 206 Conn. App. 176–77 (holding that
plaintiff’s claim that defendants ‘‘overcharged for their
work by misrepresenting their standard rate for habeas
clients, inflated or padded the hours worked on matters
in connection with their representation of the plaintiff,
or charged the plaintiff for work they did not perform’’
was not barred by exoneration rule because ‘‘in a fee
dispute, the criminally convicted plaintiff is not seeking
to shift the responsibility for and consequences of his
criminal acts to his former counsel, nor is the client’s
own criminal act the ultimate source of his predica-
ment’’). Therefore, we conclude that the plaintiff’s
claims relating to the fees charged by the defendants
are ripe and are not barred by the exoneration rule.
   The plaintiff’s third claim, which concerns O’Brien’s
allegedly improper execution of the asset forfeiture
agreements, likewise does not implicate the validity of
the plaintiff’s convictions. In particular, the complaint
alleges with respect to this claim that the plaintiff was
not consulted as to these agreements and that they
were executed after the time frame for the state to
commence a civil action in equity to obtain the forfei-
ture of such money pursuant to §§ 54-36h (b) and 54-
36p (b).7 Both §§ 54-36h (b) and 54-36p (b) impose a
ninety day time frame within which the state may com-
mence a civil action in equity to order the forfeiture of
seized property.8 Particularly, both statutes provide that
the state must commence the forfeiture proceedings
‘‘[n]ot later than ninety days after the seizure of moneys
or property subject to forfeiture . . . .’’ General Stat-
utes §§ 54-36h (b) and 54-36p (b). Both statutes also
provide that each such forfeiture proceeding ‘‘shall be
deemed a civil suit in equity, in which the state shall
have the burden of proving all material facts by clear
and convincing evidence’’ and that, ‘‘[a]t such hearing
the court shall hear evidence and make findings of fact
and enter conclusions of law and shall issue a final
order, from which the parties shall have such right of
appeal as from a decree in equity.’’ General Statutes
§§ 54-36h (b) and 54-36p (b); see also State v. Garcia,
108 Conn. App. 533, 554, 949 A.2d 499 (holding that
unambiguous language of § 54-36h permits state to peti-
tion ‘‘court in the nature of a proceeding in rem to order
forfeiture’’ (internal quotation marks omitted)), cert.
denied, 289 Conn. 916, 957 A.2d 880 (2008).
  Accordingly, the plaintiff’s asset forfeiture agreement
claim is not barred by the exoneration rule because it
does not seek to invalidate his guilty pleas, convictions,
or sentence. Rather, the plaintiff’s claim is that, at the
time the forfeiture agreements were executed, it was
too late for the state to seek the forfeiture of his seized
assets, pursuant to §§ 54-36h (b) and 54-36p (b), because
more than ninety days had lapsed since the seizure of
his assets. His claim is entirely contingent on the time
in which the state could commence an in rem proceed-
ing to obtain an order requiring the forfeiture of his
seized assets. The narrow claim as to the timing of the
state’s ability to commence forfeiture proceedings is
collateral to, and does not seek to invalidate, the plain-
tiff’s convictions. The plaintiff could prevail on this legal
malpractice claim without having to demonstrate the
invalidity of his underlying conviction, so this claim is
not barred by the exoneration rule. We further note
that the plaintiff’s forfeiture agreements claim in the
present case is dissimilar from the monetary claim at
issue in Dressler, which was barred by the exoneration
rule. See Dressler v. Riccio, supra, 205 Conn. App.
551–52 (holding that exoneration rule barred civil action
seeking to challenge restitution order because restitu-
tion is ‘‘component of’’ plaintiff’s criminal sentence and
reiterating that crux of rule is that ‘‘so long as a plain-
tiff’s conviction or sentence remains valid, it cannot be
vitiated indirectly by a tort action commenced against
counsel’’). Here, unlike in Dressler, the plaintiff does
not allege that the forfeiture agreements were a compo-
nent of his criminal sentence. See footnote 7 of this
opinion. Therefore, indulging every presumption in
favor of jurisdiction, we conclude that the plaintiff’s
forfeiture agreements claim is ripe and is not barred
by the exoneration rule.
   Finally, the plaintiff’s legal malpractice claim as to
the actions of the defendants in improperly pressuring
him to enter into his guilty pleas constitutes a collateral
attack on his guilty pleas and convictions. This is the
precise type of legal malpractice claim that the exonera-
tion rule prohibits because such a claim challenges
the validity of his convictions. In pursuit of a legal
malpractice claim that challenges a valid conviction,
the plaintiff in the present case, like the plaintiffs in
Taylor, Cooke, Dressler and Green, would ‘‘have to
prove that he would not have sustained the injury had
professional negligence not occurred. Thus, a success-
ful result in this case would necessarily imply that the
conviction was improper.’’ Taylor v. Wallace, supra, 184
Conn. App. 52 n.5; see also Dressler v. Riccio, supra,
205 Conn. App. 546 (outlining elements required to
prove legal malpractice claim). The plaintiff’s allega-
tions in his complaint as to the validity of his pleas
largely are founded on the pressure that the defendants
allegedly exerted on the plaintiff to plead guilty and,
accordingly, clearly implicate the sufficiency of the
defendants’ representation in the plaintiff’s criminal
proceedings. See Henderson v. Commissioner of Cor-
rection, 181 Conn. App. 778, 797–98, 189 A.3d 135
(explaining proof required to prevail on legal malprac-
tice claim challenging counsel’s deficient representa-
tion), cert. denied, 329 Conn. 911, 186 A.3d 707 (2018).
  The plaintiff’s legal malpractice claim as to his pleas
creates a risk of inconsistent judgments that the exoner-
ation rule is intended to prevent. See Cooke v. Williams,
supra, 206 Conn. App. 162 (exoneration rule promotes
consistency of judgments). If the plaintiff were allowed
to continue prosecuting his legal malpractice claim
against the defendants, the trial court in this case and
the habeas court considering the plaintiff’s pending
habeas petition conceivably could render inconsistent
judgments in which one court determines that the
defendants’ performance was deficient while the other
court determines that it was not deficient. For as long
as the plaintiff’s convictions stand, his civil legal mal-
practice action against the defendants challenging the
validity of his convictions is not ripe for adjudication
and may not be maintained. Therefore, we conclude
that the plaintiff’s legal malpractice claim as to the
actions of the defendants in improperly pressuring him
to enter into his guilty pleas is not ripe and is barred
by the exoneration rule.9
  The judgment is reversed with respect to the claims
regarding the fee dispute and the forfeiture agreements,
and the case is remanded with direction to deny the
motion to dismiss as to those claims and for further
proceedings according to law; the judgment is affirmed
in all other respects.
      In this opinion CLARK, J., concurred.
  1
     After the plaintiff’s previous appeals from the judgment of the trial court
were rejected and dismissed as untimely; Pringle v. Pattis, Connecticut
Appellate Court, Docket No. 44212 (filed August 12, 2020); Pringle v. Pattis,
Connecticut Appellate Court, Docket No. 44141 (filed June 19, 2020); this
court granted the plaintiff permission to proceed with the present appeal.
   2
     In this opinion, we refer to Pattis, O’Brien and Erwin collectively as the
defendants and individually by name where appropriate.
   3
     The plaintiff had retained different counsel, Timothy Moynahan, between
February, 2014, and February, 2015.
   4
     On January 21, 2021, the plaintiff also filed a motion to correct an illegal
sentence, arguing, among other things, that he was incompetent at the time
of his sentencing. On April 8, 2021, the trial court denied the plaintiff’s
motion to correct. See State v. Pringle, Superior Court, judicial district of
Waterbury, Docket Nos. CR-XX-XXXXXXX-T, CR-XX-XXXXXXX-T, CR-XX-XXXXXXX-
T, and CR-14-036349 (April 8, 2021).
   5
     The exoneration rule, as applied in Connecticut, stems from this court’s
adoption in Taylor of the standard set forth in Heck v. Humphrey, 512 U.S.
477, 486–87, 114 S. Ct. 2364, 129 L. Ed. 2d 383 (1994) (holding that claim
pursuant to 42 U.S.C. § 1983 was not ripe on basis of exoneration rule
because success of claim would necessarily imply invalidity of underlying
conviction; however, plaintiff’s action would not be barred if action ‘‘will
not demonstrate the invalidity of any outstanding criminal judgment against
the plaintiff’’ (emphasis omitted)). See Taylor v. Wallace, supra, 184 Conn.
App. 51–52. Although our Supreme Court has cited Heck with approval on
several occasions, we agree with the concurrence that our Supreme Court
has not expressly adopted the exoneration rule. See, e.g., Mangiafico v.
Farmington, 331 Conn. 404, 421, 204 A.3d 1138 (2019) (quoting Heck for
proposition that ‘‘ ‘§ 1983 contains no exhaustion requirement beyond what
Congress has provided’ ’’); Lopes v. Farmer, 286 Conn. 384, 389, 944 A.2d
921 (2008) (citing Heck for proposition that, ‘‘[b]ecause one of the elements
of the tort of malicious prosecution is favorable termination of the underlying
action, a cause of action for malicious prosecution accrues only when the
underlying action terminates in the plaintiff’s favor’’).
   6
     The defendants did not file a request to revise the complaint to separate
the many claims contained therein; see Doe v. Cochran, 332 Conn. 325, 332
n.2, 210 A.3d 469 (2019); and the defendants’ appellate brief does not attempt
to separate the various claims made in the plaintiff’s complaint. We iterate
that our interpretation of the plaintiff’s complaint is subject to plenary
review. See BNY Western Trust v. Roman, supra, 295 Conn. 210.
   7
     We note that there are separate forfeiture proceedings made as part of
the criminal proceedings for ‘‘contraband’’ and ‘‘stolen property’’ seized as
part of a criminal arrest. See General Statutes § 54-36a (authorizing judicial
disposition of contraband and stolen property at conclusion of criminal
trial); State v. Garcia, 108 Conn. App. 533, 552–54, 949 A.2d 499 (delineating
difference between forfeiture at conclusion of criminal trial pursuant to
§ 54-36a, and civil forfeiture through separate equitable proceeding pursuant
to § 54-36h), cert. denied, 289 Conn. 916, 957 A.2d 880 (2008); see also State
v. Redmond, 177 Conn. App. 129, 140–41, 171 A.3d 1052 (2017) (holding that
there was sufficient nexus between seized weapons and defendant’s illicit
narcotics business and, thus, court’s order of forfeiture, pursuant to § 54-36a,
at conclusion of criminal trial was proper). The plaintiff’s claim, however,
is founded on the forfeiture agreements’ purported violation of the civil
prescriptions of §§ 54-36h (b) and 54-36p (b). These parallel criminal forfei-
ture proceedings do not change the outcome of this appeal because (1) our
review is confined to the allegations of the plaintiff’s complaint; (2) the
plaintiff’s complaint does not allege that the asset forfeiture agreements
were part of his criminal sentence, part of a plea agreement, improper
because his seized property insufficiently was connected to his illicit busi-
ness dealings, or entered at the conclusion of a criminal trial; and (3) we
are required to interpret the complaint in the light most favorable to the
plaintiff and indulge every presumption favoring jurisdiction. See Dorry v.
Garden, supra, 313 Conn. 521.
   8
     The only material difference between §§ 54-36h and 54-36p is that § 54-
36h applies to seized property relating to the sale of controlled substances,
whereas § 54-36p applies to seized property relating to sexual exploitation
and prostitution.
   9
     Our decision is confined to the narrow legal issue as to the ripeness of
the plaintiff’s claims. We do not reach the relative merits of any of the
plaintiff’s claims.